DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 March 2022 has been entered.

Response to Amendment
The amendment of 18 March 2022 has been entered.
Disposition of claims:
	Claims 1, 15-16, 19-22, and 26 have been amended.

	Claims 1-5, 15-16, and 19-28 are pending.
The amendments to claims 1, 22, and 26 have overcome the rejection of claims 1-4, 14-16, and 19-21 under 35 U.S.C. 103 as being unpatentable over Brooks et al. (US 2016/0072082 A1) (hereafter “Brooks”) in view of Ma et al. (US 2005/0170206 A1) (hereafter “Ma”) set forth in the last Office action. However, as outlined below, new grounds of rejection have been made.
The amendments to claims 1, 22, and 26 have overcome the rejection of claims 1-3, 14-16, 22, and 26 on the ground of nonstatutory double patenting as being unpatentable over claims 18 and 14 of U.S. Patent No. 10,256,419 B2 in view of Ma et al. (US 2005/0170206 A1) (hereafter “Ma”) set forth in the last Office action. However, as outlined below, new grounds of rejection have been made.

Response to Arguments
Applicant's arguments, see section (1) of the reply filed 18 March 2022 regarding the rejections of claims 1-3, 5, 14, and 22-28 under 35 U.S.C. 103 as being unpatentable over Brooks et al. (US 2016/0072082 A1) (hereafter “Brooks”) in view of Ma et al. (US 2005/0170206 A1) (hereafter “Ma”) set forth in the last Office action have been fully considered but they are not persuasive.
Applicant argues that the results proffered in the Declaration of 18 March 2022 show that the instant claims are nonobvious over the combination of Brooks et al. (US 2016/0072082 A1) (hereafter “Brooks”) in view of Ma et al. (US 2005/0170206 A1) (hereafter “Ma”). Applicant argues that therefore the rejection should be withdrawn.
As outlined below, Ma teaches that linking bidentate ligands together to give a tetradentate ligand increases the stability of the metal complex. 
Applicant has shown a difference in peak emission wavelength of 1 nm at room temperature and 2 nm at 77 K. Applicant has shown similarly small differences in CIEx and CIEy. However, Ma teaches that linking bidentate ligands together to give a tetradentate ligand increases the stability of the metal complex. It does not appear that such small differences in the color of the emitted light has a significance that is equal to or greater than the taught increases in metal complex stability taught by Ma. Where the unexpected properties of a claimed invention are not shown to have a significance equal to or greater than the expected properties, the evidence of unexpected properties may not be sufficient to rebut the evidence of obviousness. In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977). See MPEP 716.02(c).
Applicant has also shown a significant increase in photoluminescent quantum yield (PLQY) in PMMA. However, it is unclear what is the practical significance of such an increase in PLQY in PMMA is with respect to the use of the compound in an electroluminescent device. In particular, it is unclear if the unexpected PLQY in PMMA has a significance that is equal to or greater than the taught increases in metal complex stability taught by Ma. Where the unexpected properties of a claimed invention are not shown to have a significance equal to or greater than the expected properties, the evidence of unexpected properties may not be sufficient to rebut the evidence of obviousness. In re Nolan,
Furthermore, the results do not appear to be commensurate in scope with the claimed invention. Independent claims 1, 22, and 26 do not limit the structure of the linking group. As described below, Ma teaches that the linking group can be those such as an alkylene linker. Applicant has not shown that similar results to those observed would occur for the full breadth of the permitted linking group structures—for example, a linking group that is alkylene.
Therefore, for at least these reasons the arguments are not found to be persuasive.
With respect to the rejections of claims 1-3, 14-16, 22, and 26 on the ground of nonstatutory double patenting as being unpatentable over claims 18 and 14 of U.S. Patent No. 10,256,419 B2 in view of Ma et al. (US 2005/0170206 A1) (hereafter “Ma”), the arguments are not found to be persuasive for similar reasons.
With respect to the rejections of claims 1-4, 14-16, and 19-21 under 35 U.S.C. 103 as being unpatentable over Brooks et al. (US 2016/0072082 A1) (hereafter “Brooks”) in view of Ma et al. (US 2005/0170206 A1) (hereafter “Ma”) the arguments are also not found to be persuasive for at least these reasons.
Applicant has shown a difference in peak emission wavelength of 1 nm at room temperature and 2 nm at 77 K. Applicant has shown similarly small differences in CIEx and CIEy. However, Ma teaches that linking bidentate ligands together to give a tetradentate ligand increases the stability of the metal complex. It does not appear that such small differences in the color of the emitted light has a significance that is equal to or greater than the taught increases in metal complex stability taught by Ma. Where the unexpected properties of a claimed invention are not shown to have a significance In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977). See MPEP 716.02(c).
Applicant has also shown a significant increase in photoluminescent quantum yield (PLQY) in PMMA. However, it is unclear what is the practical significance of such an increase in PLQY in PMMA is with respect to the use of the compound in an electroluminescent device. In particular, it is unclear if the unexpected PLQY in PMMA has a significance that is equal to or greater than the taught increases in metal complex stability taught by Ma. Where the unexpected properties of a claimed invention are not shown to have a significance equal to or greater than the expected properties, the evidence of unexpected properties may not be sufficient to rebut the evidence of obviousness. In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977). See MPEP 716.02(c).
Therefore, for at least these reasons the arguments are not found to be persuasive.

Applicant’s arguments, see section (2) of the reply filed 18 March 2022 with respect the rejection of claims 1-4, 14-16, and 19-21 under 35 U.S.C. 103 as being unpatentable over Brooks et al. (US 2016/0072082 A1) (hereafter “Brooks”) in view of Ma et al. (US 2005/0170206 A1) (hereafter “Ma”) set forth in the last Office action have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments, see the 2nd and 3rd paragraphs of p. 57 of the reply filed 18 March 2022 regarding the rejection of claims 1-3, 14-16, 22, and 26 on the ground of nonstatutory double patenting as being unpatentable over claims 18 and 14 of U.S. Patent No. 10,256,419 B2 in view of Ma et al. (US 2005/0170206 A1) (hereafter “Ma”) set forth in the last Office action have been fully considered but they are not persuasive.
Applicant argues that the rejections should be held in abeyance. No additional arguments are provided.
Given that no arguments regarding the rejections have been provided, the argument is found to be persuasive.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, and 22-28 are rejected under 35 U.S.C. 103 as being unpatentable over Brooks et al. (US 2016/0072082 A1) (hereafter “Brooks”) in view of Ma et al. (US 2005/0170206 A1) (hereafter “Ma”).
Regarding claims 1-3, and 5: Brooks discloses the compound shown below {(paragraph [0068]: The compounds of the disclosure have the structure of Formula 1.), (paragraph [0102]: The compounds having the structure of Formula 1 are exemplified by Compounds 1 through 98.), (p. 44, Compound 50)}.

    PNG
    media_image1.png
    775
    1006
    media_image1.png
    Greyscale

The compounds are useful as light-emitting dopants in organic light-emitting devices {paragraphs [0021]-[0023], [0125], [0133], and [0229]}.
Brooks does not teach that the two phenyl pyrazole ligands in the metal complex shown above are linked together to form a tetradentate ligand.
Ma teaches metal coordination compounds for use as light-emitting dopants in organic light-emitting devices {paragraphs [0008] and [0064]}.
Ma teaches that linking bidentate ligands together to give a tetradentate ligand increases the stability of the metal complex {paragraph [0064]}
Two bidentate ligands can be covalently linked together by a linking group {paragraphs [0120]-[0121]}.
The ligands can be linked to linking group through either ring that links to the metal atom {paragraphs [0123]-[0124]}. 
Ma teaches that the linking group can be an alkyl group {paragraphs [0152]-[0164]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Brooks’ Compound shown above by covalently linking the two phenyl-pyrazole ligands through a linking group that is an alkyl group, based on the teaching of Ma. The motivation for doing so would have been to produce a metal complex with increased stability, as taught by Ma. The selection of an alkyl group as the linking group would have been a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. The selection of the two phenyl pyrazole ligands as the ligands to be linked together would have been a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials to be used to make an organic light-emitting device.

Regarding claims 22-23:
Claim 21 differs from claim 1 in that the compound is contained in the organic layer of an organic light emitting device.
Brooks does not exemplify a specific device comprising the compound shown above.
However, Brooks teaches an organic light emitting device comprising an anode, a cathode, and an organic layer disposed between the anode and the cathode {paragraphs [0125], [0132]-[0139], [0179]-[0187], and [0226]-[0235]}.
The organic layer comprises a light emitting layer that can comprise a host and a light-emitting dopant {paragraphs [0133]-[0139], [0179]-[0187], and [0226]-[0235]}.
The light-emitting dopant can be a compound having the structure of Formula 1 of Brooks, such as the compound shown above {paragraphs [0133]-[0139], [0179]-[0187], and [0229]-[0235]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the compound of Brooks such that it was used as the light-emitting dopant of the light emitting layer that additionally comprises a host material of the organic light emitting device of Brooks, based on the teaching of Brooks. The modification would have been a combination of prior art elements according to known methods to obtain predictable results. See MPEP 2143(I)(A). The selection of the modified compound of Brooks shown above would have been a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively 

Regarding claims 24-25: Brooks as modified by Ma teaches all of the features with respect to claim 22, as outlined above.
Brooks as modified by Ma does not exemplify a specific device comprising the modified compound of Brooks and additionally comprising a specific host material. 
However, Brooks teaches that the host material can be any one of the compounds shown below {paragraphs [0187] and [0235]}.

    PNG
    media_image2.png
    523
    1013
    media_image2.png
    Greyscale
 

    PNG
    media_image3.png
    837
    823
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    918
    663
    media_image4.png
    Greyscale

At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified organic light emitting device comprising the compound of Brooks such that the host material was one of the compounds shown above, based on the teaching of Brooks. The modification would have been a combination of prior art elements according to known methods to obtain predictable results. See MPEP 2143(I)(A). The selection of one of the host compounds shown above would have been a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials to be used to make an organic light-emitting device.

Regarding claims 26-27: Brooks as modified by Ma teaches all of the features with respect to claim 22, as outlined above.
Claim 22 differs from claim 26 in that the organic light emitting device is further comprised in a consumer electronic device.
However, Brooks further teaches that the organic light emitting device of Brooks can be incorporated into consumer electronic devices such as flat panel displays, computer monitors, televisions, billboards, lights for interior or exterior illumination and/or signaling, heads up displays, fully transparent displays, flexible displays, laser printers, telephones, cell phones, personal digital assistants (PDAs), laptop computers, digital cameras, camcorders, viewfinders, micro-displays, vehicles, a large area wall, theater or stadium screen, or a sign {paragraphs [0047] and [0224]}
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the organic light emitting device comprising the modified compound of Brook such that is was incorporated into a consumer electronic device such as flat panel displays, computer monitors, televisions, billboards, lights for interior or exterior illumination and/or signaling, heads up displays, fully transparent displays, flexible displays, telephones, cell phones, personal digital assistants (PDAs), laptop computers, digital cameras, camcorders, viewfinders, vehicles, a large area theater or stadium screen, or a sign, based on the teaching of Brooks. The modification would have been a combination of prior art elements according to known methods to produce predictable results. See MPEP 2143(I)(A). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum organic light emitting devices to be used to make consumer devices.

Regarding claim 28: Brooks as modified by Ma teaches all of the features with respect to claims 1 and 22, as outlined above.
A light emitting layer comprising a host material and the modified compound of Brooks described above is a formulation.

Claims 1-5, 15-16, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Brooks et al. (US 2016/0072082 A1) (hereafter “Brooks”) in view of Ma et al. (US 2005/0170206 A1) (hereafter “Ma”).
Regarding claims 1-5: Brooks discloses the compound shown below {(paragraph [0068]: The compounds of the disclosure have the structure of Formula 1.), (paragraph [0102]: The compounds having the structure of Formula 1 are exemplified by Compounds 1 through 98.), (p. 39, Compound 3)}.

    PNG
    media_image5.png
    692
    697
    media_image5.png
    Greyscale

The compounds are useful as light-emitting dopants in organic light-emitting devices {paragraphs [0021]-[0023], [0125], [0133], and [0229]}.
Brooks does not exemplify a compound similar to the compound shown above except for comprising two phenyl-pyrazole ligands in place of two of the phenyl-imidazole ligands.
However, Brooks teaches that the compounds of Brooks have the structure of Formula 1 of Brooks, shown below {paragraph [0068]: The compounds of the disclosure have the structure of Formula 1.}.

    PNG
    media_image6.png
    521
    779
    media_image6.png
    Greyscale

Where in Formula I of Brooks n can be 1 and m can be 2 when the metal M is Ir {paragraph [0068]}.
Brooks further teaches that the ligand L can have the structure shown below {paragraph [0095]}.

    PNG
    media_image7.png
    900
    577
    media_image7.png
    Greyscale

At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the compound of Brooks by replacing two of 
Brooks does not teach that the ligands in the metal complex shown above are linked together to form a hexadentate ligand.
Ma teaches metal coordination compounds for use as light-emitting dopants in organic light-emitting devices {paragraphs [0008] and [0064]}.
Ma teaches that linking bidentate ligands together to give a hexadentate ligand increases the stability of the metal complex {paragraph [0064]}.
Three bidentate ligands can be covalently linked together by a linking group {paragraphs [0123]-[0124]}.
The ligands can be linked to linking group through either ring that links to the metal atom {paragraphs [0123]-[0124]}. 
Ma teaches that the linking group can be a linking group having the structure A-B1-A {paragraphs [0152]-[0153]}
Ma teaches that A can be —(CR2)— repeat units {paragraph [0155]} and B1 can be aryl {paragraph [0157]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Brooks’ Compound shown above by covalently linking the two phenyl-pyrazole ligands through a linking group that that has the structure of A-B1-A of Ma, where A can be —(CR2)— repeat units and B1 can be aryl, based on the teaching of Ma. The motivation for doing so would have been to produce a metal complex with increased stability, as taught by Ma. The selection of the linking group that that has the structure of A-B1-A of Ma, where A can be —(CR2)— repeat units and B1 can be aryl would have been a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. The selection of either of the phenyl ring that is bonded to the metal or the imidazole ring that is bonded to the metal would have been a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials to be used to make an organic light-emitting device.

Regarding claim 19: Brooks as modified by Ma teaches all of the features with respect to claim 1, as outlined above.
Brooks as modified by Ma does not exemplify that the three ligands are bonded at the position indicated by the instant *2 on the phenyl-imidazole ligand and the position indicated by the instant *4 on the phenyl-pyrazole ligands.
However, Ma teaches that the linking group can be bonded to the ligands at any position that does not interfere with the ligand’s ability to bind to the metal {paragraph [0124]}. In the compound of Brooks shown above there are a limited number of positions at which the linkage can be made.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the compound of Brooks shown above by bonding the linking group to the phenyl-imidazole ligands of the compound at the position indicated by the instant *2 and to the phenyl-pyrazole ligands of the compound at the position indicated by the instant *4, based on the teaching of Brooks and Ma. The selection of the position indicated by the instant *2 and the positions indicated by the instant *4 would have been a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials to be used to make an organic light-emitting device.
The resultant compound has the structure Gn8 where Ligand 1 is LA13 and Ligands 2 and 3 are LB28.

Regarding claims 15-16 and 19-21: Brooks as modified by Ma teaches all of the features with respect to claim 1, as outlined above.
Brooks as modified by Ma does not exemplify that the three ligands are bonded at the position indicated by the instant *2 on the phenyl-imidazole ligand and the position indicated by the instant *4 on the phenyl-pyrazole ligands.
However, Ma teaches that the linking group can be bonded to the ligands at any position that does not interfere with the ligand’s ability to bind to the metal {paragraph [0124]}. In the compound of Brooks shown above there are a limited number of positions at which the linkage can be made.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the compound of Brooks shown above by bonding the linking group to the phenyl-imidazole ligands of the compound at the position indicated by the instant *2 and to the phenyl-pyrazole ligands of the compound at the position indicated by the instant *4, based on the teaching of Brooks and Ma. The selection of the position indicated by the instant *2 and the positions indicated by the instant *4 would have been a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials to be used to make an organic light-emitting device.
Ma does not teach a specific structure for the linking group having the structure of A-B1-A of Ma.
However, Ma teaches that A can be —(CR2)— repeat units {paragraph [0155]} and B1 can be aryl {paragraph [0157]}.
Additionally, the only exemplifications Ma gives for a structure B1 is phenyl where bonds to the groups A are meta to each other {paragraphs [0204]-[0214]}, and the only exemplifications Ma gives for a structure A that can be —(CR2)— repeat units is ethylene {paragraphs [0204]-[0214]}
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the compound of Brooks shown above by bonding using ethylene as structure “A” and phenylene as structure “B1” where the bonds to the groups “A” are meta to each other, based on the teaching of Brooks and Ma. The selections would have been a choice from a finite number of identified, predictable solutions (the exemplified options for “A” and “B1”, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of material structures to make the compounds to be used to make an organic light-emitting device.
The resultant linking group has the structure of the instant Link3.
The resultant compound has the structure Gn8 where Ligand 1 is LA13 and Ligands 2 and 3 are LB28.
The resultant compound is Ir(L1)(L146-L146-Link3) of the current claim 21.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5, 22, and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18 and 14 of U.S. Patent No. 10,256,419 B2 in view of Ma et al. (US 2005/0170206 A1) (hereafter “Ma”).
Regarding claims 1-3, 5, 22, and 26: Claim 18 of U.S. Patent No. 10,256,419 B2 discloses an organic light emitting device comprising an anode, a cathode, and an organic layer disposed between the anode and the cathode {Claim 17, from which claim 18 depends}.
The organic layer comprises a compound having the structure of Formula I of claim 17 of U.S. Patent No. 10,256,419 B2 {Claim 17, from which claim 18 depends}.
The organic light emitting device is incorporated into a device that can be a consumer product {Claim 18}.
Claim 18 of U.S. Patent No. 10,256,419 B2 does not exemplify a specific compound having the structure of Formula I of claim 17 of U.S. Patent No. 10,256,419 B2.
However, claim 14 teaches the compound shown below {Claim 14, Compound 50}.

    PNG
    media_image8.png
    513
    771
    media_image8.png
    Greyscale

The compound shown above has the structure of Formula I of claim 17 of U.S. Patent No. 10,256,419 B2 {claim 1}. 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light emitting device by using the compound shown above as a material of the organic layer, based on the teaching of claims 14 and 17 of U.S. Patent No. 10,256,419 B2. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). The selection of the compound shown above would have been a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials to be used to make an organic light-emitting device.
Brooks does not teach that the ligands in the metal complex shown above are linked together to form a hexadentate ligand.
Ma teaches metal coordination compounds for use as light-emitting dopants in organic light-emitting devices {paragraphs [0008] and [0064]}.
Ma teaches that linking bidentate ligands together to give a tetradentate ligand increases the stability of the metal complex {paragraph [0064]}.
Two bidentate ligands can be covalently linked together by a linking group {paragraphs [0120]-[0121]}.
The ligands can be linked to linking group through either ring that links to the metal atom {paragraphs [0123]-[0124]}
Ma teaches that the linking group can be an alkyl group {paragraphs [0152]-[0164]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified compound having the structure of Formula I of claim 17 of U.S. Patent No. 10,256,419 B2 shown above by covalently linking the two phenyl-pyrazole ligands through a linking group that is an alkyl group, based on the teaching of Ma. The motivation for doing so would have been to produce a metal complex with increased stability, as taught by Ma. The selection of an alkyl group as the linking group would have been a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. The selection of the two phenyl pyrazole ligands as the ligands to be linked together would have been a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E).  Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials to be used to make an organic light-emitting device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257. The examiner can normally be reached M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786